Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of                                Apr 01 2013, 9:40 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

DONALD E. C. LEICHT                              GREGORY F. ZOELLER
Kokomo, Indiana                                  Attorney General of Indiana

                                                 ELLEN H. MEILAENDER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

CHARLES DUNMORE,                                 )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 34A02-1209-CR-769
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE HOWARD SUPERIOR COURT
                        The Honorable William C. Menges, Judge
                            Cause No. 34D01-1203-FD-193


                                       April 1, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                             STATEMENT OF THE CASE

       Appellant-Defendant Charles Dunmore (Dunmore), appeals his conviction for

Count I, Possession of Cocaine, a Class D felony, Ind. Code § 35-48-4-6, and Count II,

Resisting Law Enforcement, a Class A misdemeanor, Ind. Code § 35-44.1-3-1.

       We affirm.

                                          ISSUE

       Dunmore raises one issue on appeal, which we restate as: Whether the trial court

abused its discretion in admitting evidence.


                         FACTS AND PROCEDURAL HISTORY

       About midnight on March 4, 2012, Kokomo Police Department Officer Mark

Miller (Officer Miller) was parked with his headlights off at the intersection of Indiana

and Jefferson Streets watching a house that had been the subject of many complaints of

illegal drug activity.   As another police officer drove past, Officer Miller noticed

Dunmore crouching down and jogging along behind the police car. Officer Miller turned

on his headlights and drove through the intersection to see what Dunmore was doing.

When Dunmore saw Officer Miller’s police car, he took off running. Office Miller

watched Dunmore run behind a dumpster. Officer Miller got out of his car, identified

himself as a police officer, and ordered Dunmore to come out and show his hands.

       Dunmore suddenly took off running again. Officer Miller shouted, “Police officer,

stop!” but Dunmore did not respond to the officer’s commands. (Transcript p. 173), At
                                               2
some point during the pursuit, Dunmore threw an object to the ground. Officer Miller

retrieved the object, a small white rock in a plastic baggie. Subsequent tests revealed that

the baggie contained .38 grams of cocaine base. After Officer Miller retrieved the

cocaine, the Officer handcuffed Dunmore.

       On March 4, 2012, the State filed an Information charging Dunmore with

possession of cocaine and resisting law enforcement. On August 10, 2012, Dunmore

filed a motion to suppress, which the trial court denied. At the close of the evidence, a

jury convicted Dunmore as charged.

       Dunmore now appeals. Additional facts will be provided if necessary.

                             DISCUSSION AND DECISION

       Dunmore contends that the trial court abused its discretion in denying his motion

to suppress the cocaine he threw on the ground while Officer Miller was pursuing him.

We note, however, that Dunmore did not file an interlocutory appeal.            Rather, he

proceeded to trial and objected to the admission of the same evidence. Once a case

proceeds to trial, the question of whether the trial court erred in denying a motion to

suppress is no longer viable. Baird v. State, 854 N.E.2d 398, 403 (Ind. Ct. App. 2006),

trans. denied. A ruling upon a pretrial motion to suppress is not intended to serve as the

final determination of admissibility because it was subject to modification at trial. Id.

On appeal, Dunmore’s only available argument is whether the trial court abused its

discretion in admitting evidence at trial. Id.



                                                 3
       We reverse a trial court’s ruling on the admissibility of evidence only when the

trial court abused its discretion. Id. An abuse of discretion may occur if a decision is

clearly against the logic and effect of the facts and circumstances before the court. Id.

       Dunmore argues that the trial court abused its discretion in admitting evidence

because the cocaine was seized without a warrant or reasonable suspicion. We addressed

this same issue in Gooch v. State, 834 N.E.2d 1052 (Ind. Ct. App. 2005). There, a police

officer observed Gooch and a woman walking away from an abandoned house. Id. at

1053. The officer ordered the couple to stop so he could investigate their connection to

the abandoned house. Id. Gooch ignored the officer’s command and continued walking

until he crouched down behind a parked car. Id. When the officer ordered Gooch to

stand and raise his hands, Gooch threw something. Id. The officer noticed two bags of

marijuana and cocaine on the ground. Id.

       The State charged Gooch with one count of possession of cocaine. Id. Gooch

filed a motion to suppress the cocaine, which the trial court denied.            Id.   In an

interlocutory appeal, this court determined that it did not have to address Gooch’s Fourth

Amendment claim because he abandoned the cocaine that he sought to suppress. Id.

Specifically, this court noted that even though the officer was attempting to restrain

Gooch’s activities, Gooch’s freedom was not interrupted, inasmuch as he failed to

initially obey the officer’s instructions. Id. Only after Gooch tossed the bag did the

officer use force to restrain and handcuff Gooch. Id. As a result, the bag was subject to a

lawful seizure by the police when Gooch tossed it to the ground. Id. Morever, Gooch

                                             4
had not been seized at the time he tossed the bag of cocaine, so the drugs were not the

product of an illegal seizure. Id. at 1054-55. We therefore affirmed the denial of

Gooch’s motion to suppress. Id. at 1055. See also California v. Hodari D., 499 U.S. 621

(1991).

       Here, as in Gooch, although Officer Miller was attempting to restrain Dunmore’s

acitivies, Dunmore’s freedom was not interrupted, inasmuch as he failed to initially obey

Officer Miller’s instructions. Only after Dunmore tossed the bag did Officer Miller

handcuff Dunmore. As a result, the bag was subject to a lawful seizure by the police

when Dunmore tossed it to the ground. Moreover, Dunmore had not been seized at the

time he tossed the bag, so the drugs were not the product of an illegal seizure. We

therefore find that the trial court did not abuse its discretion when it admitted the cocaine

into evidence.

                                      CONCLUSION

       Based on the foregoing, we conclude that the trial court did not abuse its discretion

in admitting evidence.

       Affirmed.

BAKER, J. and BARNES, J. concur




                                              5